DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 26, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 24, 2021.

Response to Arguments
Applicant’s arguments see page 6, filed July 26, 2021, with respect to the non-statutory double patenting rejections have been fully considered.  The non-statutory double patenting rejections have been maintained as the current claim amendments do not obviate the previous rejections of record. Submission of an eTerminal disclaimer would be sufficient to overcome the non-statutory double patenting rejections of record.
Applicant’s arguments see page 6, filed July 26, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 6-8, filed July 26, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, and 10 of U.S. Patent No. 10,198,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope than those of the published patent.


Application 16/228754
US 10,198,834 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 9
Claim 11
Claim 1
Claim 12
Claim 10
Claim 13

Claim 14

Claim 15

Claim 16



Claim 18

Claim 19

Claim 20



Allowable Subject Matter

Claims 1-20 would be allowable if the non-statutory double patenting rejections listed above are resolved.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). The following is a statement of reasons for the indication of allowable subject matter:

In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein each of the at least some of the clusters include one or more edges with both end vertices in the cluster and one or more edges that have one end vertex in the cluster and another end vertex in another of the at least some of the clusters, and wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not a number of edges with only one end vertex in each of the at least some of the clusters” as the references only teach the concepts of graph optimizations through cost functions and graph partitioning through iteratively excluding edges, however the references fail to explicitly disclose features with respect to partitioning clusters in which the determination for defining the size of each cluster includes clusters with a number of edges with both vertices in the cluster and a number of edges with one vertex in two clusters regarding the edge that extends between two clusters, in 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 13 and 17, these claims recite limitations similar in scope to that of claim 1 and thus would be allowed under the same rationale as provided above. of the cited prior art alone or in combination provides motivation to teach “wherein each of the at least some of the clusters include one or more edges with both end vertices in the cluster and one or more edges that have one end vertex in the cluster and another end vertex in another of the at least some of the clusters, and wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not a number of edges with only one end vertex in each of the at least some of the clusters” as the references only teach the concepts of graph optimizations through cost functions and graph partitioning through iteratively excluding edges, however the references fail to explicitly disclose features with respect to partitioning clusters in which the determination for defining the size of each cluster includes clusters with a number of edges with both vertices in the cluster and a number of edges with one vertex in two clusters regarding the edge that extends between two clusters, in conjunction with the remaining limitations of claim 1 for performing graph vertex allocation.
In regards to dependent claims 2-12, 14-16, and 18-20, these claims recite limitations depend from claims 1, 13, and 17 and thus would be allowed under the same rationale as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619